ACCEPTED
                                                                            12-15-00117-CV
                                                               TWELFTH COURT OF APPEALS
                                                                             TYLER, TEXAS
                                                                       7/17/2015 4:23:14 PM
                                                                              CATHY LUSK
                                                                                     CLERK




                        No. 12-15-00117-CV
                                                          FILED IN
                    IN THE COURT OF APPEALS        12th COURT OF APPEALS
                                                        TYLER, TEXAS
               FOR THE TWELFTH DISTRICT OF TEXAS
                            AT TYLER               7/17/2015 4:23:14 PM
                                                        CATHY S. LUSK
                                                            Clerk
SOUTHERN METHODIST UNIVERSITY                             Appellant

V.

RIO BRAZOS ENERGY CO.                                      Appellee




             On Appeal from the 294th District Court
                   of Van Zandt County, Texas
                        Cause No. 10-0927


      AGREED MOTION TO SET ASIDE THE TRIAL COURT'S JUDGMENT

All the parties to this cause, by agreement, jointly move that
the trial court's judgment be set aside without regard to the
merits and the case be remanded to the trial court for rendition
of judgment in accordance with the agreement set out below:

     The trial court will be requested will be requested to sign
     and enter granting a nonsuit with preudice of all claims
     and counterclaims with costs


Respectfully submitted.


          Bailey Hyden
     A/torney for Appellant/Defendant Southern Methodist
     University
     GOITTARD & HYDEN, P.C.
     1330 Tower Energy Square
     4849 Greenville Avenue
     Dallas, Texas 75206
     Tel. (214) 692-7866
     Fax. (214) 692-7897
     Texas Bar No. 10373000
     Email: 1oehvden6hotmail.com

AGREED MOTION TO SET ASIDE THE TRIAL COURT'S JUDGMENT
                                                        Page 1 of
Respectfully submitted,

By: _
     R. Paul Elliott
     Attorney for Appellee Plaintiff Rio Brazos Energy Co.
     R. PAUL ELLIOTT, ATTORNEY AT LAW, P.C.
     301 S. Main Street
     Canton, Texas 75103
     Tel.   (903) 567-4141
     Fax. (903) 567-6228
     Texas Bar No. 24008606
     Email: rpe@elilaw.com




AGREED MOTION TO SET ASIDE THE TRIAL COURT'S JUDGMENT
                                                        Page 2 of